NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 2, 2022
                              Decided September 2, 2022

                                         Before

                         DIANE P. WOOD, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 21-2731

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Southern District of Indiana,
                                               Indianapolis Division.

      v.                                       No. 1:21-CR-00015-001

KEVIN WOODEN,                                  Jane Magnus-Stinson,
     Defendant-Appellant.                      Judge.

                                       ORDER

        Kevin Wooden pleaded guilty to one count of possessing a firearm as a felon,
18 U.S.C. § 922(g)(1), and the district court sentenced him to 84 months’ imprisonment
and two years’ supervised release. Wooden appeals, but his appointed counsel asserts
that the appeal is frivolous and moves to withdraw. See Anders v. California, 386 U.S.
738, 744 (1967). We notified Wooden of the motion, see CIR. R. 51(b), and he submitted a
letter addressing one issue also raised in counsel’s brief. Because counsel’s analysis
appears thorough, we limit our review to the subjects that she and Wooden raise.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).
No. 21-2731                                                                       Page 2



       Police in Indianapolis received a complaint in December 2020 that Wooden, a
felon, had punched and strangled a woman, then fired a gun near her, warning her that
he could shoot her next. The following day, a police officer who was aware of the
complaint witnessed Wooden violate several traffic laws, pulled him over, smelled
marijuana in his car, and conducted a search, which revealed a gun in the car.

        Wooden pleaded guilty to possessing a firearm as a felon. See 18 U.S.C.
§ 922(g)(1). In the presentence investigation report (PSR), the probation officer set
Wooden’s base offense level at 24 because he had two previous felony convictions—one
for a crime of violence (robbery) and one for a controlled-substance offense (dealing
marijuana). U.S.S.G. § 2K2.1(a)(2). The officer added two levels because the gun was
stolen, U.S.S.G. § 2K2.1(b)(4)(A), and four levels because Wooden possessed the gun in
connection with another felony (intimidation of the woman), U.S.S.G. § 2K2.1(b)(6)(B).
The probation officer then decreased the offense level by three for acceptance of
responsibility, U.S.S.G. § 3E1.1(a)–(b), for a total offense level of 27. Finally, the
probation officer calculated a criminal history score of 11, putting him in category V.

       Wooden’s counsel objected to three parts of the PSR guidelines calculation. First,
counsel argued that the base level should not be based on two previous felony
convictions, because the prison term for Wooden’s prior controlled-substance offense of
dealing marijuana was zero days. Second, counsel objected to the inclusion of a 1999
conviction (for possessing cocaine) in the criminal history score because Wooden told
counsel that this “case” was “finalized” in 2005, leading counsel to suggest that the
conviction was too old to count in the score. Third, counsel argued that insufficient
evidence supported the four-level enhancement for using the firearm during another
felony.

       A combined plea and sentencing hearing came next. The court accepted
Wooden’s plea after conducting a colloquy under Rule 11 of the Federal Rules of
Criminal Procedure. It then addressed Wooden’s objections to the PSR. The base level of
24 was sound, the court ruled, because the length of Wooden’s prison term for dealing
marijuana was irrelevant to the fact that he was convicted of a controlled-substance
offense. Regarding the 1999 cocaine conviction, the court overruled Wooden’s objection
after Wooden’s counsel conceded during the hearing that (despite his earlier objection)
the conviction “would still count” toward the criminal history. Finally, based on the
government’s submission of evidence of the use of the gun to intimidate the woman the
No. 21-2731                                                                          Page 3

day before his arrest, Wooden withdrew his objection to the four-level enhancement for
use of a firearm in connection with another felony.

       The court sentenced Wooden to 84 months in prison and two years of supervised
release. It ruled that his offense level was 27 and his criminal history category was V.
This would normally yield a guidelines range of 120 to 150 months in prison, U.S.S.G.
Ch. 5, Pt. A (sentencing table), but the range became 120 months in prison because that
term was the statutory maximum for the offense, see 18 U.S.C. § 924(a)(2); U.S.S.G.
§ 5G1.1(c). Although the court had overruled the objection regarding the zero-day
prison term, it nonetheless thought the guidelines range “overstate[d]” the seriousness
of Wooden’s earlier offense, and it noted that the range without that controlled-
substance conviction would be 84 to 105 months in prison. The court then weighed the
sentencing factors under 18 U.S.C. § 3553(a). Those factors included Wooden’s history
(a “childhood with the family predisposition to addiction”), his characteristics (pursuit
of a career in cosmetology), and the need for adequate deterrence (given his history of
probation violations). Balancing those factors, the court decided that a sentence of 84
months in prison was appropriate.

       Counsel informs us that Wooden wishes to challenge his guilty plea,
see United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012), but rightly concludes that
such a challenge would be frivolous. Because Wooden did not move to withdraw his
plea in the district court, we would review the acceptance of the plea only for plain
error. United States v. Davenport, 719 F.3d 616, 618 (7th Cir. 2013). And this record
reveals no such error. The only potential error counsel identifies is that the district court
did not ask whether Wooden’s plea “result[ed] from force.” FED. R. CRIM. P. 11(b)(2).
But the court asked if Wooden had received any promises, assurances, or threats, and if
he was pleading guilty “of his own free will”; these questions substantially comply with
Rule 11. See Konczak, 683 F.3d at 349.

       Counsel next considers whether Wooden could plausibly contest the calculation
of the guidelines range of imprisonment based on his objections at sentencing, and
again correctly determines that he cannot. In calculating a base offense level of 24, the
court correctly overruled Wooden’s objection based on the sentence of zero days
because a conviction counts toward the offense level “regardless of the actual sentence
imposed.” See U.S.S.G. § 2K2.1 n.1. As for the criminal history category, Wooden
conceded at the sentencing hearing that his 1999 cocaine conviction “would still count”
for the criminal history. This concession is a waiver that precludes appellate review.
See United States v. Flores, 929 F.3d 443, 447 (7th Cir. 2019). (The concession appears well
No. 21-2731                                                                           Page 4

founded, given that Wooden’s probation for this offense was revoked, and his
reincarceration did not end until 2008, rendering the conviction applicable in the
criminal history score. See U.S.S.G. § 4A1.2(e), (k).) In his Rule 51(b) letter, Wooden
focuses on the sentencing enhancement for possessing the firearm in connection with
the felony of intimidation. But he waived that objection when his counsel withdrew it in
the district court, again preventing review. Flores, 929 F.3d at 447.

        Finally, counsel considers whether Wooden’s sentence is substantively
unreasonable. A below-guidelines sentence is presumed not unreasonably severe,
United States v. Patel, 921 F.3d 663, 672 (7th Cir. 2019), and counsel is correct that nothing
in the record would arguably rebut this presumption. After correctly noting that the
guidelines range was 120 months (the statutory maximum), the court adequately
explained that it would vary below the range because it considered the range unduly
enhanced by Wooden’s marijuana-dealing conviction that led to no prison time.
See Peugh v. United States, 569 U.S. 530, 536–37 (2013). The court then reasonably
weighed the relevant factors under 18 U.S.C. § 3553(a) to reach the permissible sentence
of 84 months’ imprisonment and two years’ supervised release.

       Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.